Citation Nr: 1419638	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-48 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1958 to June 1962.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which addressed several claims.  In his notice of disagreement filed in June 2010, the Veteran limited his appeal to the issue listed on the title page.

The Veteran testified before a Decision Review Officer in March 2011.  A copy of that transcript is of record

On his October 2010 VA Form 9, the Veteran requested a travel Board hearing.  In a September 2011 correspondence the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704(e) (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an April 2014 Appellate Brief.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence shows that bilateral hearing loss was incurred in service.


CONCLUSION OF LAW

The criteria for service connection bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As the Veteran's claim for service connection for bilateral hearing loss is being granted, no discussion of the VA's duty to notify and assist is necessary.  

Analysis

The Veteran contends that his bilateral hearing loss is related to in-service noise exposure.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

First, the Board finds that the Veteran has a current hearing loss disability for VA compensation purposes as evidenced by the March 2010 VA examination.  Right ear pure tone thresholds were 30, 20, 35, 40, and 60 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Left ear pure tone thresholds were 20, 25, 45, 50, and 65 decibels at the same frequencies.  The Veteran's speech recognition scores were 92 percent in both the right and left ear.  

With regard to in-service audiometric testing, the Board notes the hearing loss regulation defines hearing loss based on decibel measurement recorded in ISO (International Organization for Standardization) or ANSI (American National Standards Institute) units.  38 C.F.R. § 3.385.  Audiometric testing dated before November 1, 1967 are presumed (unless otherwise stated) to be in ASA (American Standard Association) units.  Consequently, VA practice is to convert the ASA units to ISO or ANSI units.  

Service treatment records are absent of any complaints, treatment, or diagnosis of bilateral hearing loss.  Entrance and separation examinations show that no audiograms were conducted but a voice whisper test showed 15/15 (normal).  In September 1960, the Veteran underwent audiometric testing (ISO or ANSI units after conversion are in parentheses).  Right ear pure tone thresholds were 0(15), 0(10), 0(10), -10(0), and -10(-5) decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Left ear had pure tone thresholds were 0(15), -5(5), 5(15), -10(0) and -10(-5) decibels at the same frequencies.  

The Veteran's DD-214 reveals that his military occupational specialty was equivalent to an engine installation assembler.  Additionally, a September 1960 in-service examination shows that the Veteran was noted as having a three month history of noise exposure due to props.  As such, the Board concedes the occurrence of the in-service noise exposure.

Turning to the question of whether there is a nexus, or link, between the Veteran's current bilateral hearing disability and his in-service noise exposure, the Veteran was afforded a VA examination in March 2010.  The Veteran reported his in-service noise exposure and also reported that he did not use hearing protection.  The Veteran also denied any exposure to loud noise outside of military service.  The examiner concluded that it was less likely than not the Veteran's hearing loss was related to military service due to his hearing being within normal limits bilaterally upon separation from military service per the separation examination.  

A November 2010 private physician, R.W. concluded that it was at least as likely as not that the Veteran's hearing loss was related to his duties in the military.  He explained that his duties caused acoustic trauma and acoustic trauma is a common cause of sensory hearing loss.  He also explained that damage to the hearing mechanism within the inner ear results from explosions near the ear, gun shots, or long-term exposure to loud noise.  

In April 2011, R.W. again concluded that the Veteran's hearing loss was related to service and further reported that the Veteran did not remember having a hearing test upon separation from service and did not have a copy of any such examination.  R.W. also stated that it was not feasible to consider that the Veteran serves as an aircraft mechanic for four years without being exposed to excessive noise levels.  

The Veteran was afforded another VA examination in May 2011.  In a May 2011 addendum opinion the examiner concluded that hearing was within normal limits at separation.  The examiner noted the R.W. provided an opinion with no access to the claims file.  The examiner concluded that since there was no hearing loss during military service and no evidence of hearing loss within one year of separation, the hearing loss was not a result of service.  The examiner noted that hearing protection was worn during times of noise exposure in the military.  

The Board finds that both the VA and private opinions of record have some deficiencies.  The March 2010 VA examination relies heavily on the absence of hearing loss in service without providing any additional rationale.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss).  The November 2010 private opinion concludes that acoustic trauma causes hearing loss, but fails to reconcile the September 1960 finding of normal hearing for VA purposes.  The April 2011 private opinion appears to assert that there is no evidence the Veteran had normal hearing at discharge because there is no separation examination, however, the claims file does include a separation examination, even if only a voice whisper test was conducted.  Finally, the May 2011 addendum opinion also relies on the absence of hearing loss in-service and the incorrect conclusion that the Veteran used hearing protection in-service.  There is no evidence of record that the Veteran used hearing protection in service and, as stated above, the Veteran reported at the March 2010 VA examination that he did not use hearing protection in service.  

As the Board finds that the competing medical findings are comparably problematic and, thus, of equal evidentiary weight, the resulting mixture of positive and negative medical opinions leaves the evidence in at least relative equipoise.  As such resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


